UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7449



MUHAMMAD ABD SALEEM EURY,

                                              Plaintiff - Appellant,

          versus


LESTER BELL, sued in their individual capaci-
ties; RAY WILLIAMS, sued in their individual
capacities; DAVID GAMMINO, sued in their indi-
vidual capacities, TODD STONE, sued in their
individual and official capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-533-2)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Muhammad Abd Saleem Eury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Abd Saleem Eury, a Virginia inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp.

2001).   We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.   Accordingly, we

dismiss the appeal on the reasoning of the district court.     See

Eury v. Bell, No. CA-01-533-2 (E.D. Va. Aug. 20, 2001).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                2